OPINION
By MATTHEWS, PJ.
The notice of appeal in this case recites that the appeal is on law and fact. No appeal bond has been given and the time within which it could be given has expired.
No bill of exceptions was filed in the trial court within forty days of the decision of the court.
When this case was called for hearing in this court the appellant requested the court to reduce the appeal to one at law and fix the. time not exceeding thirty days for the preparation and filing of a bill of exceptions. The case is now before the court upon that request.
Among the papers now before the court is a bill of exceptions which was prepared and filed after the request to fix the time bad been made. While the court had not actually fixed the *46time, we have concluded that it was our duty to do so. under the decisions in Loos v The Wheeling & Lake Erie Ry. Co., 134 Oh St 331, and Bennett v Bennett, 134 Oh St 330, and we now reduce the appeal to one on questions of law and instead of fixing the time for preparing and filing a bill of exceptions, will consider the one now on file as having been prepared and filed during the time not exceeding thirty days, which would have been filed.
The case will be set for hearing upon the merits at a later date.
HAMILTON & ROSS, JJ., concur.